IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ANTONIO MOUNTIS AND MARIANTHY             : No. 674 MAL 2019
MOUNTIS,                                  :
                                          :
                   Petitioners            : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES, INC.,         :
BRENNTAG NORTHEAST, INC., BARLEY          :
SNYDER, AND ALAN J. HAY, M.D.,            :
                                          :
                   Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.